Citation Nr: 0836733	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  95-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for arthritis of the 
hands, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for a dental disorder, 
including for the purpose of obtaining VA outpatient dental 
treatment, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for a cardiovascular 
disorder, including coronary artery disease, peripheral 
vascular disorder, and cerebrovascular disease, to include as 
due to ionizing radiation exposure.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1992, November 1994, July 2003, 
and August 2008 rating determinations of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Louisville, Kentucky.

The veteran's claim for service connection for a dental 
disorder was initially denied by the Board in a June 1997 
decision; the issues of service connection for arthritis of 
the neck and hands were remanded for additional development.  
The veteran appealed the Board's June 1997 denial regarding a 
dental disorder to the United States Court of Appeals for 
Veterans Claims (Court).  Pertinent to this appeal, the 
Court, in an April 2001 Order, vacated the June 1997 Board 
decision with respect to the issue of service connection for 
a dental disorder and remanded the matter for readjudication 
in accordance with the new law, the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  The Board then remanded the issues of service 
connection for a dental disorder and arthritis of the neck 
and hands in May 2002 for further evidentiary and procedural 
development.  This development was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time on these issues.

In November 1996, the veteran testified at a personal hearing 
before a Veterans Law Judge regarding the issues decided 
herein; a transcript of that hearing is of record.  He also 
testified at a personal hearing before a Decision Review 
Officer (DRO) in June 2003, and a transcript of that hearing 
is of record.  The Veterans Law Judge who presided at the 
veteran's hearing in November 1996 is not longer at the 
Board.  Generally, the veteran would be advised in writing 
that this individual had left the Board and that he had the 
right to another hearing by another Veterans Law Judge.  See 
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2007).  
In the present case, the veteran has not been provided with 
this notice.  However, the veteran indicated in a written 
statement received at the Board on September 15, 2008, that 
he is unable to attend any personal hearing.  Moreover, in an 
August 2008 Report of Contact with the RO, the veteran stated 
that he had nothing further to submit and that he wanted his 
case sent to the Board.  

Given the above circumstances, the Board is satisfied that 
the veteran has expressed that he does not want another 
personal hearing.  Therefore, to require the Board to send a 
letter to the veteran asking if he would desire another 
personal hearing before the Board would only further delay 
this seventeen-year old appeal without any obvious benefit 
flowing to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The veteran has already 
indicated that he is unable to attend a personal hearing.  
The Board is therefore satisfied that any failure to notify 
him of his right to another hearing is nonprejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
cardiovascular disorder and entitlement to TDIU are  
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served as a member of the garrison forces on 
Eniwetok during the period June 4, 1952, through July 1, 
1952; he also participated in Operation IVY for the period 
November 1, 1952, through December 31, 1952.

2.  The competent evidence fails to demonstrate that 
arthritis of the neck manifested during service or within one 
year of service; it also does not indicate that such 
disability is otherwise related to service, including as due 
to exposure to ionizing radiation.

3.  The competent evidence fails to demonstrate that 
arthritis of the hands manifested during service or within 
one year of service; it also does not indicate that such 
disability is otherwise related to service, including as due 
to exposure to ionizing radiation.

4.  The competent evidence does not demonstrate that the 
veteran's current dental disorder, namely, missing teeth 
replaceable by dentures, are due to combat or service trauma, 
including as due to ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  Arthritis of the neck was not incurred in or aggravated 
by active military service, nor may be it presumed to have 
been so incurred; it is also not due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Arthritis of the hands was not incurred in or aggravated 
by active military service, nor may be it presumed to have 
been so incurred; it is also not due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

3.  A dental disorder was not incurred in or aggravated by 
active military service, nor is it due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 17.123(b) (1956); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that a June 2007 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the veteran what information 
and evidence was needed to substantiate the claims decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2007 letter provided this notice to the 
veteran.  
 
The Board notes that the June 2007 letter was sent to the 
veteran after the initial adjudications of these issues in 
May 1992 and November 1994.  However, to the extent that the 
notice was not given prior to the initial adjudication of the 
claims in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice provided to 
the veteran in June 2007 fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and an 
August 2008 supplemental statement of the case was provided 
to the veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In addition to the above notice letter, the veteran was asked 
to complete a radiation risk worksheet in November 1992 to 
aid in substantiating his claim.  His responses were received 
in December 1992.  Furthermore, although the June 2007 letter 
did not provide specific notice regarding the provisions of 
law and regulations pertaining to claims based on ionizing 
radiation exposure, the Board is satisfied that the veteran 
had actual knowledge of such information.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  In this regard, the veteran's 
accredited representative recited the relevant regulations in 
its September 2008 Post-Remand Appellant's Brief.  Id; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a medical opinion when necessary.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, all VA 
and non-VA treatment records identified by the veteran have 
been obtained.  The veteran has not identified any additional 
relevant, outstanding records that pertain to his arthritis 
or dental claims that need to be obtained before deciding 
these claims.  

In addition to post-service treatment records, the veteran's 
service treatment records are associated with the claims 
folder.  However, other than his entrance and separation 
examination, the veteran's service dental records are not of 
record.  Generally, VA will make efforts to obtain the 
claimant's service treatment records if relevant to the 
claim.  38 C.F.R. § 3.159(c)(3).  In the present case, the 
Board has determined that the veteran's service dental 
records are not "relevant" to his dental claim; thus, a 
remand is unnecessary.  Specifically, the veteran has 
asserted that his dental disorder manifested following his 
separation from service and is due to radiation exposure and 
not dental trauma.  In the absence of any assertion of dental 
trauma, it is difficult to see how the veteran's service 
dental records would aid in substantiating his claim.  

Finally, the veteran was not afforded VA examinations with 
respect to the issues decided herein.  However, since the 
veteran was claiming his disabilities as secondary to 
ionizing radiation exposure, VA examinations were not 
appropriate.  Rather, in cases involving claims based upon 
exposure to ionizing radiation, the governing regulation, 38 
C.F.R. § 3.311 sets forth additional obligations for VA in 
developing evidence to support such claims.  As discussed in 
more detail below, the procedures laid out in 38 C.F.R. 
§ 3.311 were utilized to obtain a medical opinion regarding 
the likelihood of a relationship between the veteran's in-
service exposure to ionizing radiation and his current 
arthritis of the neck and hands.  No opinion was requested 
for his claimed dental disorder.  However, a review of the 
competent evidence fails to reveal a compensable dental 
disorder, and the competent evidence of record does not 
indicate that the veteran's noncompensable dental disorder is 
either a radiogenic disease or due to military service.  
Thus, no opinion is warranted.  38 C.F.R. § 3.311.  The Board 
is therefore convinced that all required development has been 
accomplished and the provisions of 38 C.F.R. § 3.311 have 
been met in this case.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As noted above, the veteran has asserted service connection 
for a dental disorder and arthritis of the neck and hands as 
due to exposure to ionizing radiation.  Service connection 
for conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, and lymphomas 
(except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.309(d) (2007).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: cancer, including all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2).  Additionally, if a 
claim is based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Polycythemia vera will be 
considered a radiogenic disease under the provisions of 
paragraph (b)(4).  38 C.F.R. § 3.311(b)(3).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2007).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

Following receipt of a dose assessment, the Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

Initially, the Board notes that evidence of record 
establishes that the veteran was present at the Eniwetok 
Atoll for the period from June 4, 1952, through December 31, 
1952.  See Letter from Defense Nuclear Agency (DNA) dated 
August 18, 1994.  His Army Unit, the 7126th, was the garrison 
unit stationed at the Eniwetok Atoll between Operations 
GREENHOUSE and IVY; the unit was also the headquarters for 
Army personnel participating in the U.S. atmospheric nuclear 
test series Operation IVY for the period from November 1, 
1952, through December 31, 1952.  Id.; see also History of 
the 7126th Army Unit During Operation IVY (1952) (attached to 
August 1994 DNA letter).  Based on the above information, the 
veteran is considered to be a "radiation-exposed veteran."  
See 38 C.F.R. § 3.309(3)(ii)(A), (iv)(C), and (iv)(H).  

I. Arthritis of the Neck and Hands

The veteran asserts that he is entitled to service connection 
for arthritis of the neck and hands.  Specifically, he 
contends that his arthritis is due to exposure to ionizing 
radiation during service.  However, as discussed below, the 
Board finds that the competent evidence fails to demonstrate 
that the veteran's arthritis of the neck and hands is related 
to his military service, including exposure to ionizing 
radiation.  As such, his claim must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In the present case, the veteran's service treatment records, 
including his December 1953 separation examination report, 
fail to reflect any complaints, diagnosis, or treatment of 
any neck or hand problems during service.  Rather, the 
competent medical evidence of record demonstrates that the 
veteran was diagnosed with osteoarthritic changes in his 
hands in 1983, and osteoarthritic changes in his neck in 
1992.  See X-ray Report dated July 18, 1983; Dr. Carothers 
Treatment Record dated May 15, 1992.  In light of the lack of 
any competent evidence of an in-service diagnosis or any 
relevant history between 1953 and 1983, the Board finds that 
service connection is not warranted under 38 C.F.R. 
§ 3.303(a) or (b).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307 and 3.309 (2007).  First, certain chronic disabilities, 
such as arthritis (also known as degenerative joint disease), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  However, as noted above, the first competent 
evidence of diagnoses of arthritis of the neck and hands is 
more than thirty years after service separation.  
Additionally, arthritis is not listed as a disability subject 
to presumptive service connection on a radiation basis.  
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In support of his claims, the veteran submitted a June 1992 
statement from orthopedic surgeon J.E. Carothers, M.D., which 
states that there is a "medical possibility" that arthritic 
changes in the veteran's neck and hands are "a post-
radiation arthritis...because of its rather early onset in 
someone his age."  The Board observes that although 
arthritis is not listed as a disability subject to 
presumptive service connection on a radiation basis, or a 
disability that is potentially "radiogenic" under 38 C.F.R. 
§ 3.311(b)(2), Dr. Carothers June 1992 statement is 
sufficient to establish it as a radiogenic disease under 
38 C.F.R. § 3.311(b)(4).  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.309(d); 3.311.  As such, the provisions of 
38 C.F.R. § 3.311 apply.  

Dose estimates were therefore obtained from the Defense 
Threat Reduction Agency (DTRA) (previously known as the 
Defense Nuclear Agency) in August 1994, October 2002, March 
2007, and November 2007.  More recent dose assessments were 
obtained because a March 2000 letter from the Director of 
Compensation and Pension and Service advised the RO that the 
veteran's in-service dose assessment may have been revised 
since last evaluated by DTRA.  Additionally, a May 2003 
report from the National Research Council (NRC) found that 
the DTRA's calculations of reconstructed dose estimates could 
have underestimated the level of exposure in some cases.  

The March 2007 and November 2007 dose assessments provide the 
highest estimates; therefore, only these results will be 
reported.  The March 2007 assessment showed that the 
veteran's total external gamma dose equivalent was 18 rem.  
The total external neutron dose equivalent was estimated at 2 
rem.  The November 2007 report provided a dose assessment for 
the internal committed dose to the arthritic tissue (alpha) 
of 1.5 rem, and a dose assessment for the internal committed 
dose to the arthritic tissue (beta plus gamma) of 8 rem.  

In July 2008, after reviewing the revised radiation dose 
estimates, the VA Chief Consultant for the Environmental 
Health Strategic Health Care Group (a medical doctor, with a 
Master's degree in Public Health) opined that it was unlikely 
that the veteran's arthritis of the neck or hands could be 
attributed to exposure to ionizing radiation in service, and 
that the conclusion was based on the DTRA's estimates cited 
above along with the results of peer-reviewed literature that 
failed to mention arthritis as having a statistically 
significant dose-response relationship.  The reviewing 
physician noted that studies reflected that cartilage, like 
adult bone, is fairly resistant to ionizing radiation (doses 
of 6000-7000 rad can be tolerated), and that unless there is 
stress to the cartilage, clinical manifestations of direct 
radiation effects are rare.  

The Board has considered both Dr. Carothers' June 1992 
positive medical nexus opinion and the July 2008 medical 
opinion requested from the Under Secretary for Health.  
Unfortunately for the veteran, it finds that with respect to 
the evidence presented, greater weight is to be accorded to 
the findings of the July 2008 medical opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  In looking at the findings of these opinions, the 
Board notes that the July 2008 opinion is based on a complete 
claims file review, including scientific evidence regarding 
the dose of ionizing radiation dose received by the veteran 
during service.  Moreover, the July 2008 medical opinion 
appears to have considered the factors listed in 38 C.F.R. 
§ 3.311(e); thus, it is based on the medical and lay evidence 
of record as well as peer-reviewed literature regarding the 
health effects of ionizing radiation.  Conversely, Dr. 
Carothers opinion was not based on a review of the veteran's 
claims file, including any radiation dose assessment 
information, nor does he cite any medical literature in 
support of his findings. 

The Board acknowledges the veteran's contentions that his 
arthritis of the neck and hands is due to ionizing radiation 
exposure during service.  This determination, however, is not 
a matter for an individual without medical expertise.  See 
Espiritu, supra.  Therefore, while the Board has considered 
the veteran's lay assertions, they do not outweigh the 
competent medical evidence of record, which fails to show 
that his arthritis of the neck and hands is related to 
service, including ionizing radiation exposure.

Thus, with consideration of the veteran's service treatment 
records, the length of time following service prior to a 
recorded diagnosis of arthritis of the neck and hands, and 
the probative July 2008 medical opinion from the Under 
Secretary for Health, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for arthritis of the neck and hands.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and these claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Dental Disorder

The veteran testified during this appeal that beginning in 
the late 1960s/early 1970s he could "reach up and pull my 
teeth out with my hands;" he was told by a dentist that the 
teeth would have to be pulled.  See November 1996 Board 
Hearing Transcript, p. 21; see also June 2003 DRO Hearing 
Transcript, pp. 17-18.  The veteran further noted that his 
tooth loss was due to radiation exposure during service and 
not due to any type of dental disease.  Id.  

The veteran's service entrance and separation examination 
reports reflect that he had missing, restorable, and 
nonrestorable teeth.  There is no indication, however, that 
he had a dental disorder that was due to exposure to ionizing 
radiation.  Post-service dental records reveal that the 
veteran had nine lower teeth extracted in June 1969.  See Dr. 
Morgan Dental Treatment Report.  He was then fitted for 
dentures.  

Initially, the Board observes that that the veteran does not 
have a compensable dental disorder.  In this regard, he has 
not presented competent medical evidence that any of his 
missing teeth are not replaceable.  See 38 C.F.R. § 3.381(a) 
(2007) (carious teeth and replaceable missing teeth will only 
be considered service-connected for the purpose of 
establishing eligibility for outpatient dental treatment 
under 38 C.F.R. § 17.161).  See also 38 C.F.R. § 4.149, 
Diagnostic Code 9913 (2007).  Rather, as indicated above, the 
veteran was fitted for dentures following removal of nine 
lower teeth.  As such, service connection is only warranted 
for outpatient treatment purposes.  38 C.F.R. § 3.381(a).  

Turning to whether service connection is warranted for the 
purpose of establishing eligibility for outpatient dental 
treatment, applicable VA regulations provide that the veteran 
must either (1) make an application within one year of the 
date of his discharge from service or by December 31, 1954, 
whichever is later, or (2) demonstrate that his dental 
disability is the result of a combat or service trauma.  
38 C.F.R. § 3.381(a), 17.161(b)(2) and (c) (2007); 38 C.F.R. 
§ 17.123(b) (1956) (veteran seeking Class II eligibility had 
to apply for treatment within 1 year after discharge or 
release, or by December 31, 1954); see also Woodson v. Brown, 
8 Vet. App. 352, 355-56 (1995) (regulatory limit exists for 
application for dental treatment for veterans discharged 
prior to January 1, 1958 under 38 C.F.R. § 17.123 (1956)).  

The veteran did not file his claim for outpatient dental 
treatment of a noncompensable dental disability within one 
year of service separation or by December 31, 1954.  Thus, he 
is not entitled to service connection for treatment purposes 
under 38 C.F.R. § 17.123(b) (1956).  

Additionally, service connection for outpatient treatment 
purposes is not warranted as due to combat or service trauma 
as the veteran has asserted neither.  The word "trauma" 
connotes damage caused by the application of sudden, external 
force; Blacks Law Dictionary 1344 (5th ed. 1979) defines 
"trauma" as a physical injury caused by a blow, or fall or 
a psychologically damaging emotional experience.  See also 
VAOPGCPREC 5-97.  In the present case, the veteran asserts 
that his missing teeth are due to exposure to ionizing 
radiation, and not combat or trauma.  Furthermore, even if 
the Board were to find that exposure to ionizing radiation 
qualified as "service trauma," the competent evidence of 
record fails to show that the veteran's missing teeth are a 
result of ionizing radiation exposure.  The veteran's 
dentist, Dr. Morgan, expressly noted that the veteran's teeth 
were extracted due to periodontal disease.  And the claims 
file is devoid of any additional evidence pertaining to this 
claim, including a clinical opinion linking a post-service 
dental disorder to the veteran's active military service.  

The Board is sympathetic to the veteran's lay assertions that 
his noncompensable missing teeth are the result of ionizing 
radiation exposure.  Unfortunately, as a layperson, the 
veteran is not competent to provide an opinion as to the 
etiology of any claimed disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, with consideration of the 
veteran's service and post-service medical and dental 
records, the Board finds that a preponderance of the evidence 
is against the veteran's claim of service connection for 
dental trauma, to include for the purpose of obtaining VA 
outpatient dental treatment.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for arthritis of the neck, 
to include as due to ionizing radiation exposure, is denied.

Entitlement to service connection for arthritis of the hands, 
to include as due to ionizing radiation exposure, is denied.

Entitlement to service connection for a dental disorder, 
including for the purpose of obtaining VA outpatient dental 
treatment, to include as due to ionizing radiation exposure, 
is denied.


REMAND

I. Service Connection for a Cardiovascular Disorder

The competent evidence of record indicates that the veteran 
has been diagnosed with atherosclerotic heart disease 
(namely, coronary artery disease (CAD), peripheral vascular 
disease (PVD), and cerebrovascular disease (CVD)).  See Dr. 
Havelda Treatment Report dated November 15, 2002.  In support 
of his claim, the veteran submitted an August 2008 statement 
from R.H. Schell, M.D., F.A.C.S., in which Dr. Schell 
indicates that he feels the veteran's reported in-service 
exposure to "high radiation levels...could be responsible for 
his very severe and significant vascular disease."  

First, the Board notes that the August 2008 statement from 
Dr. Schell has not yet been reviewed by the agency of 
original jurisdiction (AOJ).  Applicable VA regulations 
require that pertinent evidence must be referred to the AOJ 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2008).  In the 
present case, there is no indication that the veteran has 
waived his procedural right of having the AOJ review this 
evidence.  

Although the Board is precluded from rendering a decision on 
this issue based on the August 2008 Dr. Schell statement, it 
is not precluded from reviewing this evidence to determine 
whether further evidentiary or procedural development is 
necessary.  In the present case, the August 2008 statement 
from Dr. Schell establishes that the veteran's various 
vascular diseases are radiogenic diseases pursuant to 
38 C.F.R. § 3.311(b)(4).  As such, the DTRA should be 
contacted and asked to provide any dose estimates specific to 
cardiovascular disease.  Thereafter, the AOJ should forward 
this case to the VA Under Secretary for Benefits for 
appropriate action under 38 C.F.R. § 3.311(c), to include an 
opinion from the VA Under Secretary for Health as to whether 
it is at least as likely as not that the veteran's 
cardiovascular disorder, including CAD, PVD, and CVD, was 
caused by radiation exposure in service.  

II. TDIU claim

With regard to the veteran's claim of entitlement to TDIU, 
denied by RO rating decision dated in August 2008, the record 
reflects that the veteran filed a notice of disagreement with 
the RO's decision in September 2008.  See 38 C.F.R. § 20.201 
(2008).  The Court has now made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to this issue.  38 C.F.R. § 19.26 (2008).  The veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal as to the issue of 
entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the DTRA and inform them that 
a dose estimate for the veteran is 
required by 38 C.F.R. § 3.311(a)(2)(i).  
In doing so, the AOJ should advise DTRA 
that the veteran manifests a disease 
(cardiovascular disorder, including CAD, 
PVD, and CVD) which has been deemed 
radiogenic pursuant to 38 C.F.R. 
§ 3.311(b)(4).  

2.  Upon receipt of the updated dose 
estimate assessment, forward the veteran's 
case to the VA Under Secretary for 
Benefits for appropriate action under 
38 C.F.R. § 3.311(c), to include an 
opinion from the VA Under Secretary for 
Health as to whether it is at least as 
likely as not that the veteran's 
cardiovascular disorder, including CAD, 
PVD, and CVD, was caused by radiation 
exposure in service.  

3.  Issue a statement of the case as to 
the issue of entitlement to TDIU.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the August 
2008 medical opinion from Dr. Schell, and 
readjudicate the issue of entitlement to 
service connection for a cardiovascular 
disorder, including CAD, PVD, and CVD, to 
include as due to ionizing radiation 
exposure.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


